DETAILED CORRESPONDENCE
Note: This office action is in response to communication filed on 05/25/2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/25/2022 has been entered.
Status of Claims
Claims 1, 3, 7-14, 18-19, and 24 are pending in the application.
Claims 1, 3, 7-14, 18-19, and 24 are examined on the merits.
Response to Arguments
	Applicant’s arguments filed on 05/25/2022 have been fully considered but are moot because the independent claims have been amended and the new ground of rejection does not rely on the same combination references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
With respect to the claim rejection(s) under 35 U.S.C. § 103 as being unpatentable over Horn (US PGPUB 20120184931 – of record) in view of Albert (US PGPUB 20140330224) and Lockwood (US PGPUB 20050004534 – of record), as applied below, addressed/disclosed the argued limitations.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
In lines 7 and 16 of claim 1, claim 10, claim 12 and claim 18, the limitation “coupling means” has been interpreted under 112(f) as a mean plus function limitation because of the combination of a non-structural term “means” and functional language “for coupling” without reciting sufficient structure to achieve the function. Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification (coupling means are adapted to form a snap-on, threaded, luer-lock or bayonet engagement with the wound side connector: pg. 8, lines 30-31) as performing the claimed function, and equivalents thereof.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1, 3, 7-14, 18-19, and 24 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Lines 17-19 of Claim 3 recites the limitations “at least a portion of the opposing connector of the wound side assembly extends pass the opposing connector housing coupling side of the connector housing” which is indefinite. There is insufficient antecedent basis for limitation “opposing connector of the wound side assembly” in the claim. The claimed “opposing connector of the wound side assembly” has not introduced earlier. The recitation has been examined below as if it reads -- at least a portion of [[an opposing connector of the wound side assembly extends pass the opposing connector housing coupling side of the connector housing --.
Claim(s) 3, 7-14, 18-19, and 24 is/are rejected as being dependent from claim 1 and therefor including all the limitation thereof.
Lines 4-6 of Claim 18 recites the limitations “the flexible fluid removing conduit and the flexible air supplying conduit, a portion of each one of said flexible fluid removing conduit and said flexible air supplying conduit being connected to said wound side connector” which is indefinite. There is insufficient antecedent basis for limitation “flexible fluid removing conduit” and “flexible air supplying conduit” in the claim. The flexibility of “fluid removing conduit” and “air supplying conduit” have not introduced in claim 1. The recitation has been examined below as if it reads -- the [[
Claim(s) 19 is/are rejected as being dependent from claim 18 and therefor including all the limitation thereof.
Line 2 of Claim 19 recites the limitations “applying suction to a suction interface via said fluid outlet and said flexible fluid removing conduit” which is indefinite. There is insufficient antecedent basis for limitation “flexible fluid removing conduit” in the claim. The flexibility of “fluid removing conduit” has not introduced in claim 1. The recitation has been examined below as if it reads -- applying suction to a suction interface via said fluid outlet and said [[
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 7-10, and 18-19 is/are rejected under 35 U.S.C 103 as being unpatentable over Horn (US PGPUB 20120184931 – of record) in view of Albert (US PGPUB 20140330224) and Lockwood (US PGPUB 20050004534 – of record).
Regarding claim 1, Horn discloses a connector device (20: ¶0027 and Figs. 1-2) for a negative pressure wound therapy system (Abstract), said connector device (20) comprising:
- a connector housing (a housing of 20: Figs. 1-2), 
- a fluid outlet (a flow channel 26: ¶0027 and annotated Fig. 5 below) connected to said connector housing (Figs. 1-2),
- an air feeding conduit (a flow channel for supplying air: ¶0027, Fig. 1, and annotated Fig. 5 below) comprising an air feeding port (¶0027 and see annotated Fig. 5 below) and an air inlet opening (a port that is connected to flow channel 28 for supplying air: ¶0027, Fig. 1, and see annotated Fig. 5 below), said air feeding conduit being an integrated part of said connector housing (Figs. 1-2), and …
- coupling means (two engaging-behind elements 30 designed as engagement hooks: ¶0028 and Fig. 2),
wherein:
said fluid outlet (26) is adapted to be connected to a negative pressure source (26 is adapted to be connected to a vacuum-generating device 12: ¶0027 and Fig. 1),
said connector housing has a connector housing device side (see annotated Fig. 2 below) and an opposing connector housing coupling side (see annotated Fig. 2 below), wherein said fluid outlet (26) and said air inlet opening (see annotated Fig. 2 below) are provided on said connector housing device side (see annotated Figs. 2 and 5 below), wherein said air inlet opening (see annotated Fig. 5 below) is arranged at a radial distance from said fluid outlet (see annotated Figs. 2 and 5 below).
said opposing connector housing coupling side of said connector device being adapted to be engaged with a wound side connector of a wound side assembly by means of said coupling means (the opposing connector housing coupling side of 20 being adapted to be engaged with a wound side connector 18 of a wound side assembly by coupling means 30: ¶0027-0028 and see annotated Fig. 1 below) so that, when the opposing connector housing (see annotated Fig. 2 below) is engaged with the wound side connector of the wound side assembly (18: Fig. 2), at least a portion of an opposing connector of the wound side assembly extends past the opposing connector housing coupling side of the connector housing in a direction toward the connector housing device side of the connector housing (at least a portion of the opposing connector of the wound side assembly extends past the opposing connector housing coupling side of the connector housing in a direction toward the connector housing device side of the connector housing in order to positively couple 18 and 20 together by using 30: ¶0028 and see annotated Figs. 2 and 5 below),
said wound side assembly (see annotated Fig. 1) comprising a fluid removing conduit (a conduit 22: ¶0027 and Fig. 1) and an air supplying conduit (a conduit 24: ¶0027 and Fig. 1),
a portion of each one of said fluid removing conduit and said air supplying conduit being connected to said wound side connector (Fig. 1), said connector device being such that when said connector device is engaged with said wound side connector (Fig. 1),
said fluid removing conduit (22) is fluidly connected to said fluid outlet (22 is fluidly connected to the fluid outlet 26: ¶0027 and Fig. 1) and,
said air supplying conduit (24) is fluidly connected to said air feeding port (24 is fluidly connected to said air feeding port: ¶0027, Fig. 1, and annotated Fig. 5 below) …
	Horn does not disclose wherein the connector device comprising an air filter. 
	In an analogous art for being directed to solve the same problem, providing/using air filter while supplying air in order to prevent bacteria and other microorganisms in the atmosphere from entering the wound space, Albert discloses a negative pressure wound treatment system 2401 comprising a port 2405 situated under a drape 2403 pierceable by a piercing fluidic connector 2410 and a controlled air leak 2415 (¶0182). Albert further discloses the controlled air leak 2415 comprising an air filter 2416 (¶0182 and Fig. 24A).
In an analogous art for being directed to solve the same problem, providing/using air filter while supplying air in order to prevent bacteria and other microorganisms in the atmosphere from entering the wound space, Lockwood discloses/suggests a ventilated bandage system comprising an air filter 470 coupled to a vent line 462 (¶0157 and Fig. 29) for the benefit of preventing bacteria and other microorganisms in the atmosphere from entering the wound space (¶0157).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the connector device of Horn by incorporating an air filter, similar to that disclosed by Albert and Lockwood, in order to prevent bacteria and other microorganisms in the atmosphere from entering the wound space, as suggested in ¶0182 of Albert and ¶0157 of Lockwood.

    PNG
    media_image1.png
    728
    575
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    354
    643
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    487
    479
    media_image3.png
    Greyscale


Regarding claim 7, Horn in view of Albert and Lockwood discloses all the limitations as discussed above for claim 1.
Horn/Lockwood does not disclose wherein said air filter is at least partly located within said connector housing so that maximum 2 cm of said air filter protruding outsides said connector housing.
Albert further discloses the air filter 2416 (¶0182 and Fig. 24A) is at least partly located within the connector housing and protrudes outsides said connector housing (the controlled air leak 2415 is at least partly located within the fluidic connector 2410 and protrudes outsides said connector housing: Fig. 24A; thus, the air filter 2416 is also at least partly located within the fluidic connector 2410 and protrudes outsides said connector housing 2410); but does not disclose a maximum protruding distance of 2 cm.
Examiner further notes, in light of cited prior art that the claimed maximum distance is a design choice considered as result effective variable, which can be optimized within prior art conditions or through routine experimentation to best fit each device. The claimed maximum distance which fell within the broad scope of the reference is held to be unpatentable there over because, among other reasons, there was no evidence of the criticality of the claimed maximum distance within the specification. And where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).
Since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, one having ordinary skill in the art would have been motivated to make the air filter protrude from the connector housing with a maximum 2 cm for the purpose of facilitating air suction/collection while providing a compact structure for easier handling. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235. See MPEP § 2144.05 (II) (B).
Regarding claim 8, Horn in view of Albert and Lockwood discloses all the limitations as discussed above for claim 1.
Horn further discloses wherein a fluid conduit (a second suction section 16: ¶0027 and Fig. 1) is connected to said fluid outlet (26: Fig. 1).
Regarding claim 9, Horn in view of Albert and Lockwood discloses all the limitations as discussed above for claim 1.
Horn/Albert/Lockwood does not disclose the air filter that provides an air leakage of between 0.5 ml/min to 70 ml/min at a pressure of 120 mmHg. 
However, since the taught air filter and the claimed air filter are patentably indistinct in terms of structure, the taught air filter is considered/expected to be capable of providing an air leakage of between 0.5 ml/min to 70 ml/min at a pressure of 120 mmHg. See MPEP §§ 2112.01 (I), 2114 (I)-(II), and 2115. Further, one having ordinary skill in the art would be motivated to tailor the air leak rate between 0.5 ml/min to 70 ml/min at a pressure of 120 mmHg for the purposes of preventing improper sealing of the drape over the wound site, and/or physical damage to the system.
Regarding claim 10, Horn in view of Albert and Lockwood discloses all the limitations as discussed above for claim 1.
Horn further discloses wherein said connector device by means of said coupling means is adapted to form a snap-on, threaded, luer-lock, or bayonet engagement, with said wound side connector (the connector device 20 by the coupling means 30 is adapted to form a snap-on engagement with said wound side connector 18: ¶0028 and Figs. 5-6).
Regarding claims 18 and 19, Horn in view of Albert and Lockwood discloses all the limitations as discussed above for claim 1.
Since the connector device of Horn in view of Albert and Lockwood meets the structural limitations of the claimed connector device, it will inherently perform the method steps as claimed (See MPEP § 2112.02 (I)). Thus, Horn in view of Albert and Lockwood further discloses a method of connecting the connector device by means of said coupling means with the wound side connector of the wound side assembly, said wound fluid side assembly comprising the fluid removing conduit and the air supplying conduit, a portion of each one of said flexible fluid removing conduit and said air supplying conduit being connected to said wound side connector; and applying suction to a suction interface via said fluid outlet and said fluid removing conduit. 
Claim(s) 3 and 24 is/are rejected under 35 U.S.C 103 as being unpatentable over Horn in view of Albert and Lockwood, as applied to claim 1 above, and further in view of Larsen (US PGPUB 20090030383).
Regarding claims 3 and 24, Horn in view of Albert and Lockwood discloses all the limitations as discussed above for claim 1.
Horn/Albert/Lockwood does not disclose wherein said air filter is provided within an air filter housing provided with said air inlet opening allowing air to flow through said air filter and wherein the air filter housing and the fluid outlet extent parallel to each other.
In the same field of endeavor, negative pressure wound therapy system, Larsen discloses a suction system for removal of fluids from a surface (Abstract and Fig. 1) comprising a filter 12 at air inlet opening 10 (¶0104-0105 and Fig. 1). Larsen further discloses/suggests to house the filter 12 in a drive unit 13 having the shape/function of a housing (Fig. 1). Larsen also discloses/suggests wherein the air filter housing (13) and the fluid outlet (5) extend parallel to each other (Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the connector device of Horn in view of Albert and Lockwood by incorporating an air filter housing and arranging the air filter housing and the fluid outlet such that they extend parallel to each other, similar to that disclosed/suggested by Larsen, because one of ordinary skill in the art would have been able to carry out such a modification to achieve the predictable result of protecting the air filter from external environment and aligning the air filter housing with the fluid outlet. Examiner further notes that there was no evidence of the criticality of the arrangement of the air filter housing and the fluid outlet within the specification.
Claim(s) 11-14 is/are rejected under 35 U.S.C 103 as being unpatentable over Horn in view of Albert and Lockwood, as applied to claim 1 above, and further in view of Locke (US PGPUB 20130131616).
Regarding claim 11, Horn in view of Albert and Lockwood discloses all the limitations as discussed above for claim 1.
Horn/Albert/Lockwood does not disclose a branched connector device comprising a branched conduit which in turn comprises a first and a second branch portion, said branched connector device further comprising the connector device, wherein said first branch portion is connected to said fluid outlet of said connector device.
In the same field of endeavor, reduced pressure tissue treatment system, Locke discloses a system for treating multiple tissue sites having a reduced pressure dressing and associated valves. Locke further discloses/suggests a branched conduit (a multi-path connector 961/1061: ¶0061, 0067 and Figs. 9-10) which comprises a first branch port 957/1065 and a second branch port 959/1067 (¶0061, 0067 and Figs. 9-10). From theses teachings, a person having ordinary skill in the art would have learned/deduced that using a multi-path connector which comprises a first branch portion and a second branch portion and wherein the first branch portion connected to the fluid outlet of the connector device facilitate different wound connections for one wound or two wound connections for different wounds of the same patient. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the connector device of Horn in view of Albert and Lockwood by incorporating a branched conduit so that a first branch portion of the branched conduit connected to the fluid outlet of the connector device, similar to that disclosed by Locke, motivated by the desires to facilitate different wound connections for one wound or two wound connections for different wounds of the same patient.
Regarding claims 12-14, Horn in view of Albert, Lockwood, and Locke discloses all the limitations as discussed above for claim 11.
Horn/Albert/Lockwood/Locke does not disclose wherein said branched connector device that comprises a second connector device comprising a second connector housing and second coupling means and a second fluid outlet connected to said second connector housing, said second branch portion being connected to said second fluid outlet; said second connector device comprises a second air feeding port; and a second conduit is connected to said second air feeding port.
Since it has been held that mere duplication of the parts of a device involves only routine skill in the art, one would have been motivated to duplicate the connector device of Horn in view of Albert, Lockwood, and Locke so that a second connector device comprises a second connector housing, second coupling means, a second fluid outlet connected to said second connector housing and a second air feeding port that is capable of connecting to a second conduit; and therefore, the second branch port of the branched conduit connects to a second fluid outlet of a second connector device for the benefits of providing air from the surrounding atmosphere into each branch and increasing wound healing time for a patient with multiple tissue sites or wounds that requires simultaneous treatment by connecting multiple tissue sites to a single negative pressure source. In re Harza, 124 USPQ 378 (CCPA 1960).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHU Q TRAN whose telephone number is (571)272-2032. The examiner can normally be reached Monday-Thursday 8:00-5:00 (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NHU Q. TRAN/Examiner, Art Unit 3781                                                                                                                                                                                                        /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781